DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After the notice of Allowability dated 07/25/2022, applicant submitted an IDS on 07/29/2022 which cross mailed with the Notice of Allowability. Also, in the notice of Allowability of 07/25/2022, an oversight regarding the numbering of lines in claim 69 was noticed. Solely to indicate the consideration of the cross-mailed IDS and correct the inadvertent mistake in claim 69, this Notice of Allowability is submitted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jillian
S. Shapiro on 07/14/2022 and 07/20/2022.
The application has been amended as follows: 


Authorization for this examiner’s amendment was given in an interview with Jillian
S. Shapiro on 07/14/2022 and 07/20/2022.
The application has been amended as follows:
In claim 1, line 2, after: “SEQ ID”, please delete: “NO:” and replace it with:
-- NOs: --.
In claim 65, line 4, after: “SEQ ID”, please delete: “NO:” and replace it with:
-- NOs: --.
In claim 69, line 14, after: “SEQ ID”, please delete: “NO:” and replace it with:
-- NOs: --.
In claim 77, line 9, after: “SEQ ID”, please delete: “NO:” and replace it with:
-- NOs: --.
In claim 90, line 6, after: “SEQ ID”, please delete: “NO:” and replace it with:
-- NOs: --.

The allowed claims are: 1, 13, 14, 20, 41, 51, 61, 65, 69, 77, 83, 88, 90, 113-119,
122-131, 134-141.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after considering the allowability of the claims 1, 13, 14, 20, and 113-129 (as amended),
Examiner rejoined the withdrawn method claims, which were also found allowable as
amended in the Supplemental submission of 07/21/2022. The IDS of 07/29/2022 did not contain any entry that would have been considered prejudicial for the allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647